Order entered January 28, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00144-CR

                       TENEKA KASHUN ALEXANDER, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F09-21009-Y

                                           ORDER
       The Court REINSTATES the appeal.

       On January 13, 2014, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. On January 27, 2014, we received appellant’s motion to

dismiss the appeal. See TEX. R. APP. P. 42.2(a). Accordingly, we VACATE the January 13,

2014 order requiring findings. We will dispose of the motion to dismiss in due course.


                                                     /s/   DAVID EVANS
                                                           JUSTICE